Exhibit Portions of this Exhibit 99.1 have been omitted based upon a request for confidential treatment. This Exhibit 99.1, including the non-public information, has been filed separately with the Securities and Exchange Commission “*” designates portions of this document that have been redacted pursuant to the request for confidential treatment filed with the Securities and Exchange Commission. PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT entered into on this 4th day of September, 2007, and will be effective January 1, 2008, is between TITANIUM METALS CORPORATION, a Delaware corporation with its principal executive office at 3 Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas, TX 75240-2697, U.S.A. (“TIMET”), on the one hand, and ARDOR (UK) LTD., a company duly organized and existing under the laws of the United Kingdom, with offices at Suite 10a Saville Court, Saville Place, Clifton, Bristol BS8 4EJ England (“ARDOR”) , on the other hand. RECITALS A.ARDOR has available to it a stable supply of titanium sponge produced by the Ust-Kamenogorsk Titanium and Magnesium Plant in Kazakhstan (“UKTMP”). B.TIMET requires a stable supply of titanium sponge to satisfy its raw material requirements. C.ARDOR desires to sell titanium sponge to TIMET, and TIMET desires to purchase titanium sponge from ARDOR, on the terms and conditions set forth hereinafter. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the parties hereto agree as follows: TERMS AND CONDITIONS ARTICLE 1 DEFINITIONS As used in this Agreement, the following terms shall have the meaning given each below: “Affiliate” means, as to any given person, any corporation, partnership, limited liability company, trust, incorporated or unincorporated business association, joint venture, joint stock company, or any other kind of business entity that, directly or indirectly, controls, is controlled by, or is under common control with such person.For purposes of this definition, the term “control” (including, with correlative meanings, the terms “controlled by” and “under common control with”), as used with respect to any such entity, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such entity, whether through the ownership of voting securities, by contract, or otherwise. “ARDOR” means Ardor U.K., Ltd., a company incorporated under the laws of Britain and Wales. “Calendar Year” means each year from January 1 to December 31, the first of which is the year of January 1, 2008, to December 31, 2008. “Collateral” has the meaning given such term in Section 3.5. “Conversion Services Agreement” has the meaning given such term in Section 6.1 below. “DDU” has the meaning given to such term by “Incoterms 2000.” “Product” means titanium sponge produced by Ust Kamenogorsk Titanium and Magnesium Plant (“UKTMP”) and owned by ARDOR. “Purchase Order” has the meaning given such term in Section 5.1 below. “Specifications” means TIMET Raw Material Specification No. 71.8 (Rev. 3) (Premium Grade Titanium Sponge) or TIMET Raw Material Specification No. 72.8 (Rev. 1) (Standard Grade Titanium Sponge), as applicable, which Specifications are attached hereto as Exhibit B-1 and B-2, respectively, as the same may be amended, modified, supplemented, or restated from time to time by the mutual agreement of TIMET and ARDOR. “THT” means Titanium Hearth Technologies, Inc., a Delaware corporation and a wholly owned subsidiary of TIMET. “TIMET” means Titanium Metals Corporation, a Delaware corporation. “TIMET Savoie” means TIMET Savoie, S.A., a French company and an indirect, majority owned subsidiary of TIMET. “TIMET UK” means TIMET UK, Ltd., an English company and an indirect wholly owned subsidiary of TIMET. “UKTMP” has the meaning given such term above in the definition of “Product.”. “U.S. Bank” means U.S.
